Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are cancelled. Claims 24-43 are new.
The prior rejections of claims 1-22 are withdrawn in view of the applicant cancelling the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-37 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Tonnison et al (US Application: US 2010/0198927, published: Aug. 5, 2010, filed: Mar. 22, 2010) in view of Warren (US Application: US 2004/0133643, published: Jul. 8, 2004, filed: Feb. 14, 2003).

With regards to claim 24. Tonnison et al teaches a system comprising: 
an intermediary single-account issue inbox system comprising a non-transitory storage (see Recipient’s computer, ref 203 in Figure 4); an electronic mail server (see email system 400 in Figure 4); and a shared issue tracking system (See Figure 2, tracking 
receive an email message from the electronic mail server for a user account, the email message comprising message information (paragraph 0117 and 0118: an email message having a workflow/task file is sent to a particular user’s account and the user having the particular account receives it and can open/view/edit it. As explained in paragraphs 0157 and 158: the workflow state can be set/suggested as file in progress, file in review, file in modification, file in completion, and file in evaluation, etc.); 

in response to receiving the email message, create a task item that includes at least a portion of the message information (paragraphs 0134 and 0135, Fig 12: in response to receiving the email message an entry/task item is created in a separate designated/named/identified-folder when automatic folder creation is configured by the sender, such that the task item(s) that belong to the named/identified folder can be displayed. It is noted that each named folder for creation is considered/interpreted as project identification set by the sender’s input/interaction); 

assign the task item with an initial state value (paragraphs 0101, 0109, 0157 and 0158: the state value can be any of the initial attribute values set by the sender and can include workflow states set/suggested by the  user such as file in progress, file in review, file in modification, file in completion, and file in evaluation, etc.); 

system (paragraphs 0109 and 0110: the task item associated with the document/message is an entry in the tracking system with corresponding attributes for storing one or more attribute values (interpreted as one or more state values) and the state value can be any of the initial attribute values set by the sender. As explained in paragraph 0118, Fig 22: the tracking system has a list of attributes for a plurality (interpreted as list) of documents/emails. The state values can be an initial unread state value (such as an initial state of ‘File in Progress’), a ‘review stage’ (interpreted as the claimed follow up state) state value, or ‘Mark as Reviewed’ (interpreted as a ‘worklist state value’), or ‘completed’ (interpreted as the ‘archived-as-completed’ state value); 

receive a state change indication for the task item (Fig. 22: the user can submit a change to the attribute value to be another value such as a ‘review stage’ (interpreted as the claimed follow up state) state value. ); 

in response to receiving the state change indication, convert the initial state value of the task item to a subsequent state value (Fig. 22: the user can submit a change to the attribute value to be another value such as ‘review stage’ (interpreted as the claimed follow up state) state value. ); and 

cause a change in the digital state value of the ticket in the shared issue tracking system, the change in the digital state value corresponding to the conversion from the 

However, Tonnison does not expressly teach in response to creating the task item, cause creation of a ticket in the shared issue tracking system …

Yet Warren et al teaches in response to creating the task item, cause creation of a ticket in the shared issue tracking system … (paragraph 0087: email folders having email messages (task item(s)) from a first system are synchronized to a second server system in response to changes such as creation/addition. The second server system will add a corresponding task item/email-message to its corresponding folder (it is noted that the messages have content such as a body section of content (paragraph 0079)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Tonnison’s ability to create a task item having message content and keep track of state changes for the task item, such that the a ticket/entry is also created in another tracking system/server in response to creation of the task item through synchronization as taught by Warren et al. The combination would have allowed Tonnison to have implemented “an improved protocol … for communication between client and server” (Warren et al, paragraph 0008). 

wherein the intermediary single-account issue inbox system is further configured to: prior to receiving the state change indication, cause display of the task item within a first list of task items (Figure 38: a list of emails (list of task items) with documents can be displayed in an automatically created folder and there are a plurality of user controls/buttons that are also available and displayed in the ‘email tool bar), each task item of the first list of task items assigned with the initial state value (paragraphs 0101, 0109, 0157 and 0158: the state value can be any of the initial attribute values set by the sender and can include workflow states set/suggested by the  user such as file in progress, file in review, file in modification, file in completion, and file in evaluation, etc.); and after receiving the state change indication, cause display of the task item within a second list of task items, each task item of the second list of task items assigned with the subsequent state value (paragraph 0157 and 0159: the user can submit a change to the attribute value to be ‘review stage’ (interpreted as the claimed follow up state) state value).  

With regards to claim 26. The system of claim 24, Tonnison teaches wherein: the initial state value is one of a worklist state value or a follow up state value (paragraphs 0101, 0109, 0157 and 0158: the state value can be any of the initial attribute values set by the sender and can include workflow states set/suggested by the  user such as file in progress); 2Attorney Docket No. ATL0122.USU1 the subsequent state value is an archive state value (paragraphs 0101, 0109, 0157 and 0158: the state value can be any of the initial attribute values set by the sender and can include workflow states set/suggested by the  user such as file in 

With regards to claim 27. The system of claim 24, Tonnison teaches wherein: the subsequent state value is one of a worklist state value or a follow up state value (paragraph 0157: the user can submit a change to be a ‘file in review’ value, which is interpreted as the claimed follow up state value); and in response to receiving the state change indication, the task item is converted from the initial state value to the one of the worklist state value or the follow up state value (paragraph 0157 and 0159: the value will be updated according to user change/settings ).  

With regards to claim 28. The system of claim 24, Tonnison teaches wherein the intermediary single-account issue inbox system is further configured to: receive a project-identification interaction indication associating the task item with a project identifier; and in response to receiving the project-identification interaction indication, create an association between the task item and the project identifier, as similarly explained in the rejection for claim 25 (the projection identification being the folder created and associating the email to the folder), and is rejected under similar rationale.  



With regards to claim 30. The system of claim 24, Tonnison teaches wherein the intermediary single-account issue inbox system is further configured to: receive a message-association interaction indication indicating an association of the task item with an intermediary digital message; and in response to receiving the message-association interaction indication, create a digital association between the task item and the intermediary digital message, as similarly explained in the rejection of claim 25 (Fig 23: the task item can be associated with a particular digital message/note by allowing creating an association to access the digital message and the task via the ‘note’ button in Fig. 23), and is rejected under similar rationale.  

With regards to claim 31. The system of claim 30, Tonnison teaches wherein: the task item is one of a list of task items (Figure 38: a list of emails (list of task items) with documents can be displayed in an automatically created folder and there are a plurality of user controls/buttons that are also available and displayed in the ‘email tool bar’); the intermediary digital message is associated with a subset number of task items of the list 

With regards to claim 32. Tonnison and Warren teaches  method comprising: receiving an email message from an electronic mail server for a user account, the email message comprising message information; in response to receiving the email message, creating a task item that includes at least a portion of the message information; assigning the task item with an initial state value; in response to creating the task item, causing creation of a ticket in a shared issue tracking system, the ticket corresponding to the task item and comprising a digital state value corresponding to the initial state value; receiving a state change indication for the task item; in response to receiving the state change indication, converting the initial state value of the task item to a subsequent state value; and causing a change in the digital state value of the ticket in the shared issue tracking system, the change in the digital state value corresponding to the conversion from the initial state value to the subsequent state value, as similarly explained in the rejection of claim 24, and is rejected under similar rationale.  

With regards to claim 33. The method of claim 32, Tonnison teaches further comprising: prior to receiving the state change indication, causing display of the task item within a first list of task items, each task item of the first list of task items assigned with the initial state value; and after receiving the state change indication, causing display of the task 
  
With regards to claim 34. The method of claim 32, Tonnison teaches wherein: the initial state value is one of a worklist state value or a follow up state value; the subsequent state value is an archive state value; and in response to receiving the state change indication, the task item is converted from the one of the worklist state value or the follow up state value to the archive state value, as similarly explained in the rejection of claim 26, and is rejected under similar rationale.
  
With regards to claim 35. The method of claim 32, Tonnison teaches wherein: the subsequent state value is one of a worklist state value or a follow up state value; and 4Attorney Docket No. ATL0122.USU1 in response to receiving the state change indication, the task item is converted from the initial state value to the one of the worklist state value or the follow up state value, as similarly explained in the rejection of claim 27, and is rejected under similar rationale.
  
With regards to claim 36. The method of claim 32, Tonnison teaches further comprising: receiving a project-identification interaction indication associating the task item with a project identifier; and in response to receiving the project-identification interaction indication, creating an association between the task item and the project identifier, as similarly explained in the rejection of claim 28, and is rejected under similar rationale.
  

 
With regards to claim 40. Tonnison and Warren teaches a method comprising: receiving an email message from an electronic mail server for a user account, the email message comprising message information; in response to receiving the email message, creating a task item that includes at least a portion of the message information; assigning the task item with an initial state value; 5Attorney Docket No. ATL0122.USU1 in response to creating the task item, updating a ticket in a shared issue tracking system with a digital state value corresponding to the initial state value; receiving a state change indication for the task item; in response to receiving the state change indication, converting the initial state value of the task item to a subsequent state value; and causing a change in the digital state value of the ticket in the shared issue tracking system, the change in the digital state value corresponding to the conversion from the initial state value to the subsequent state value, as similarly explained in the rejection of claim 24, and is rejected under similar rationale.  

With regards to claim 41. The method of claim 40, Tonnison teaches wherein: the ticket includes a project identifier; and the method further comprises associating the project 

With regards to claim 42. The method of claim 40, Tonnison teaches further comprising: prior to receiving the state change indication, causing display of the task item within a first list of task items, each task item of the first list of task items assigned with the initial state value; and after receiving the state change indication, causing display of the task item within a second list of task items, each task item of the second list of task items assigned with the subsequent state value, as similarly explained in the rejection of claim 25, and is rejected under similar rationale.  

Claims 38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Tonnison et al (US Application: US 2010/0198927, published: Aug. 5, 2010, filed: Mar. 22, 2010) in view of Warren (US Application: US 2004/0133643, published: Jul. 8, 2004, filed: Feb. 14, 2003) in view of McLeod et al (US Application: US 2018/0123988, published: May 3, 2018, filed: Oct. 27, 2016).

With regards to claim 38. The method of claim 32, Tonnison et al teaches wherein: the subsequent state value is an archive state value; converting the initial state value of the task item to the subsequent state value includes changing the initial state value of the task item to the archive state value (paragraphs 0101, 0109, 0157 and 0158: the state value can be any of the initial attribute values set by the sender and can include 

However Tonnison et al and Warren does not expressly teach … and in response to changing the initial state value of the task item to the archive state value, the method further comprises deleting the ticket from the shared issue tracking system.

Yet McLeod et al teaches and in response to changing the initial state value of the task item to the archive state value, the method further comprises deleting the ticket from the shared issue tracking system (paragraphs 0012 and 0031: in response to a task/email is actioned (archived state), the ticket/association-data in the work management module is removed). 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Tonnison et al and Warren’s ability to change state values for a task item in a system that includes the shared issue tracking system, such that the ticket is removed from the shared issue tracking system, as taught by McLeod et al. The combination would have allowed Tonnison et al and Warren to have made it easier to manage a status of a project by implementing an improved method of implement email-based project management (McLeod et al, paragraph 0002).

With regards to claim 43. The method of claim 40, the combination of Tonnison et al, Warren and McLeod et al teaches wherein: the subsequent state value is an archive .

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Tonnison et al (US Application: US 2010/0198927, published: Aug. 5, 2010, filed: Mar. 22, 2010) in view of Warren (US Application: US 2004/0133643, published: Jul. 8, 2004, filed: Feb. 14, 2003) in view of Meyer (US Application: US 2013/0191836, published: Jul. 25, 2013).

With regards to claim 39. The method of claim 32, the combination of Tonnison et al and Warren teaches wherein: the task item is one of a list of task items (Tonnison et al, Figure 38: a list of emails (list of task items) with documents can be displayed in an automatically created folder and there are a plurality of user controls/buttons that are also available and displayed in the ‘email tool bar’). 

However Tonnison et al and Warren do not expressly teach the method further comprises sorting the list of task items according to a priority metric; and tasks of the list of task items having a higher priority are placed higher in the sorted list of task items.

the method further comprises sorting the list of task items according to a priority metric; and tasks of the list of task items having a higher priority are placed higher in the sorted list of task items (Fig 8, paragraph 0056: tasks/emails have priority metrics and they can be ordered on a list for display based upon priority).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Tonnison et al and Warren’s ability to implement a list of task items, such that the list would include an ordering based upon task metrics, as taught by Meyer. The combination would have allowed Tonnison et al and Warren to have allowed a user to effectively schedule/plan a totality of various tasks (Meyer, paragraph 0008).

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.
The applicant argues that Tonnison does not teach or discuss  receiving a state change indication from a first system that effectuates change in both a task item of the first system and a ticket of a second system. In view of the amendments which the arguments are directed to, a new ground of rejection is applied to address the new scope for causing creation of a ticket to be created in response to the creation of the task item. More specifically, the examiner respectfully directs attention to the rejection of claim 24 above which now combines Tonnison with a new reference (Warren) to teach the limitations of concern. 
With regards to independent claims 32 and 40, the applicant argues they are allowable for reasons presented by the applicant for claim 24. However, claim 24 has been shown/explained to be rejected above, and thus, this argument is not persuasive.
The applicant argues the claims that depend upon one of claims 24, 32 or 40 are allowable by virtue of their dependency; is not persuasive, since claims 24, 32, and 40 have been shown/explained to be rejected above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.